t c summary opinion united_states tax_court terry o'neal styron petitioner v commissioner of internal revenue respondent docket no 13311-99s filed date terry o'neal styron pro_se horace crump for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the sole issue for decision is whether petitioner under sec_170 is entitled to an itemized_deduction of dollar_figure for a charitable_contribution resulting from the bargain sale of a boat to a qualified_tax-exempt_organization in lieu of dollar_figure allowed by respondent in the notice_of_deficiency some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was wetumpka alabama petitioner is a franchised automobile dealer engaged in the sale of new and used motor vehicles at the time of trial petitioner had been engaged in this busine sec_30 years petitioner held a chevrolet and oldsmobile franchise and another franchise for chrysler plymouth jeep and dodge vehicles this latter franchise was located at troy alabama on date petitioner purchased at public auction a pleasure boat for dollar_figure the boat was a model sea ray there is a conflict in the evidence as to the date petitioner purchased the boat the written stipulation and petitioner's tax_return for state the date of purchase was date however at trial petitioner testified he purchased the boat in date the difference in dates is not material to deciding the issue in addition there is a conflict in the evidence as to the amount petitioner paid for the continued sundancer with twin horsepower mercruiser gasoline engines the auction was a foreclosure sale instituted by general motors acceptance corp gmac a mortgage creditor petitioner was familiar with the boat as it had been docked next to another boat owned by him in the few months prior to the auction sale petitioner looked after the boat for gmac after the purchase petitioner added certain components to the boat the boat was recreational and was not used in petitioner's trade_or_business during petitioner had the boat towed to daytona florida for his personal_use in that area while he was using the boat at key west florida petitioner met two individuals identified by petitioner as marine surveyors who were affiliated with an organization known as institute of marine services ims of lauderdale-by-the-sea florida these individuals after explaining the work of ims requested that petitioner consider donating the boat to ims and since ims was a tax-exempt_organization under sec_170 petitioner would be entitled to an itemized charitable_contribution_deduction for federal_income_tax purposes for the value of the boat petitioner was interested but felt that the income taxes he would save by way of the charitable_contribution would not totally compensate him for continued boat in the written stipulation the parties agreed the purchase_price was dollar_figure however at trial petitioner testified he paid dollar_figure for the boat his investment in the boat he consulted with a firm of certified public accountants c p a 's and the c p a firm advised petitioner that based on an dollar_figure valuation for the boat petitioner should receive at least dollar_figure in a bargain sale to ims which combined with the income_tax savings from the charitable_contribution_deduction would realize for petitioner an amount in cash and tax savings that would come reasonably close to petitioner's investment ims accordingly agreed to purchase the boat from petitioner for dollar_figure ims engaged the services of a boat appraiser whose dollar_figure fee was paid_by petitioner and the appraiser prepared a written appraisal report dated date in which he valued the boat at dollar_figure petitioner sold the boat to ims on date for dollar_figure shortly thereafter on date ims sold the boat to waters edge marine of dania florida for dollar_figure petitioner divided the transaction into two parts on his federal_income_tax return he reported the bargain sale aspect of the transaction as the sale of an asset on schedule d capital_gains_and_losses he reported the selling_price received of dollar_figure a basis of dollar_figure resulting in a long-term_capital_gain of dollar_figure then on schedule a itemized_deductions since the dollar_figure selling_price represented dollar_figure percent of the dollar_figure value for the boat that percentage figure applied to a cost price of dollar_figure results in the rounded amount continued petitioner claimed a charitable_contribution_deduction of dollar_figure dollar_figure fair_market_value less dollar_figure received in the sale in the notice_of_deficiency respondent determined that as of date the boat had a fair_market_value of dollar_figure and accordingly adjusted the capital_gains aspect of the transaction as well as the charitable_contribution_deduction as reported by petitioner since the dollar_figure in cash received by petitioner in the bargain sale represented percent of the boat's dollar_figure value that percentage applied to petitioner's cost of dollar_figure amounted to a basis of dollar_figure since petitioner received dollar_figure in the bargain sale petitioner sustained a loss respondent therefore eliminated the dollar_figure long-term_capital_gain reported by petitioner but did not allow the loss as a deduction because the loss arose from the sale of a personal asset after deducting the dollar_figure received by petitioner from the dollar_figure value for the boat respondent determined that petitioner's charitable_contribution_deduction was dollar_figure respondent's determination of the dollar_figure value was based on a joint appraisal by respondent's valuation engineer and a continued of dollar_figure the amount claimed as basis on petitioner's return if however petitioner's cost was dollar_figure as stipulated by the parties the correct amount for the basis on schedule d should be dollar_figure rounded private marine survey firm todd associates inc dated date they valued the boat as of date the appraisal relies on two blue books the buc used boat price guide buc and the n a d a large boat appraisal guide nada under the buc the value of a boat manufactured in as was the case here would range between dollar_figure and dollar_figure whereas under the nada for the same boat its value would range between dollar_figure and dollar_figure respondent's appraisers concluded that the boat had a fair_market_value of dollar_figure as of date the appraisal report noted the fact that ims had sold the boat during date for dollar_figure but the appraisers considered other additional factors in arriving at their dollar_figure conclusion sec_170 allows a deduction for any charitable_contribution to or for_the_use_of an organization described in sec_170 payment of which is made during the taxable_year respondent agrees that the donee in this case ims was a gualified organization under sec_170 in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs 411_us_546 85_tc_469 fair_market_value is a guestion of fact to be determined from an examination of the entire record see 85_tc_56 affd sub nom 813_f2d_837 7th cir fair_market_value is a question of judgment rather than mathematics see 325_f2d_934 8th cir affg tcmemo_1961_347 valuation is an approximation derived from all the evidence see 316_us_56 no one from ims or any of the appraisers testified at trial petitioner presented no evidence to refute the conclusions of respondent's appraisers or to show why the dollar_figure value determined by his appraiser grossly exceeded the dollar_figure value determined through two reputable blue_book guides weighing heavily against petitioner's dollar_figure valuation claim is the sale of the boat for dollar_figure by ims less than month after ims acquired it from him on this record the court is satisfied that the boat did not have a value in excess of dollar_figure on the date of the bargain sale on date respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as noted supra note there is a difference in the evidence as to whether petitioner paid dollar_figure or dollar_figure for the boat under either figure petitioner sustained a loss and since the loss is not deductible because it was realized from the sale of a personal asset the court's disposition of the principal issue alleviates the need for a finding of the amount petitioner paid for the boat and a rule computation
